UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4632


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RONALD L. PHILLIPS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.         Frederick P.
Stamp, Jr., Senior District Judge. (3:06-cr-00047-FPS)


Submitted:    September 17, 2008            Decided:   October 20, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kevin D. Mills, MILLS & WAGNER, PLLC, Martinsburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, Wheeling, West Virginia; Thomas O. Mucklow, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald L. Phillips was indicted on one count of attempting

by use of the internet to persuade or entice a minor to engage

in    sexual     activity       (Count    1)      and   one   count       of   traveling     in

interstate       commerce        for   the     purpose        of     engaging    in    sexual

conduct    with       a   minor    (Count      2).      See     18    U.S.C.    §§ 2422(b),

2423(b).       Pursuant to a plea agreement, Phillips pled guilty to

Count 1.       The district court thereafter sentenced him to a term

of 120 months imprisonment.                  Phillips now appeals the district

court’s denial of his motion seeking specific performance of a

prior     plea       agreement     that      he      contends        is   binding     on     the

government.          For the reasons set forth below, we vacate the

judgment of conviction and remand for further proceedings.

       Generally,         a     defendant      who      pleads       guilty     waives       all

nonjurisdictional defects in the proceedings conducted prior to

entry of the plea.               United States v. Bundy, 392 F.3d 641, 644

(4th Cir. 2004).              However, in limited circumstances, a defendant

may    enter     a    conditional        guilty      plea     under       Federal     Rule   of

Criminal Procedure 11(a)(2) and preserve certain pretrial issues

for appeal.          Interpreting Rule 11(a)(2), we held in Bundy that a

conditional plea is not valid if it purports to preserve for

appeal an issue that is not case-dispositive.                             Id. at 647.        An

issue is case-dispositive only if (1) an appellate ruling in the

defendant’s favor would require on remand either a dismissal of

                                               2
the charges or suppression of essential evidence, and (2) an

appellate       ruling   in    the   government’s          favor       would    require    an

affirmance of the judgment of conviction.                       Id. at 648.

       After     the     parties     filed        their        appellate       briefs,     we

requested       supplemental       briefs    on     the        issue    of     whether    the

purported conditional plea in this case is proper in light of

Bundy.        In their supplemental briefs, the parties acknowledge

that    the     issue    presented     by    this        appeal    –    i.e.,       Phillips’

entitlement to specific performance of the prior plea agreement

– is not case-dispositive.              For that reason, we hold that this

appeal     is    not     properly      before      us.          The     parties      further

acknowledge, correctly in our view, that because Phillips only

entered into the plea agreement and pled guilty based on the

express    understanding        that    he       would    be    able     to    pursue    this

appeal, the appropriate course under Bundy is for us to vacate

the judgment of conviction and remand this case to the district

court     for     further       proceedings.                See        id.     at    649-50.

        Accordingly,      we   vacate       the    judgment        of    conviction       and

remand this case to the district court for further proceedings

consistent with this opinion.                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  VACATED AND REMANDED

                                             3